Citation Nr: 1547846	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for a low back disorder, including as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1976 to April 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Louisville, Kentucky, which, in pertinent part, denied service connection for the issues on appeal.    

The Veteran testified from Montgomery, Alabama, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

Regarding the June 2015 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the Board videoconference hearing, the Veterans Law Judge specifically noted the remaining issue on appeal and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for evidence that might be used to substantiate the Veteran's secondary service connection claim.  The Veteran was informed that a nexus opinion establishing that the low back disability for which he was seeking service connection is related to his service-connected knee disabilities was needed to substantiate the claim for service connection for a low back disability.  The Veterans Law Judge queried the Veteran specifically regarding the need for a nexus medical opinion to support the service connection for low back disorder issue; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a low back disability, including as secondary to service-connected knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issues of service connection for left shoulder, right shoulder, and left elbow disorders.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a left shoulder, right shoulder, and left elbow disorders.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the June 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issues of service connection for left shoulder, right shoulder, and left elbow disorders.

As the Veteran has withdrawn the appeal regarding the issues of service connection for a left shoulder, right shoulder, and left elbow disorders, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of service connection for left shoulder, right shoulder, and left elbow disorders, and the issues will be dismissed.


ORDER

The appeal for service connection for a left shoulder disorder is dismissed.

The appeal for service connection for a right shoulder disorder is dismissed.

The appeal for service connection for a left elbow disorder is dismissed.



REMAND

Service Connection for Low Back Disorder, including Secondary

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran received a VA spinal examination in January 2011, and an addendum opinion to the examination was issued in March 2011.  In both the examination report and addendum opinion, the VA examiner stated that the Veteran had alleged that the back injury was not service related, but rather was due to a post-service work injury occurring when the Veteran attempted to lift a mower.  At the June 2015 Board hearing, the Veteran testified to telling the VA examiner that the mower injury was the last time the Veteran injured his back; however, it was during service that the Veteran first injured the back.  As such, the VA examiner's opinion may be based on an inaccurate history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Further, the Board notes that, while the VA examiner diagnosed the Veteran with degenerative disc disease (DDD) of the spine, private treatment records reflect a diagnosis of lumbosacral spondylosis.  

Further, at the June 2015 Board hearing, the Veteran raised a secondary service connection theory when he advanced that the currently diagnosed back disabilities may be related to the service-connected knee disabilities, in particular, the right knee, which was operated upon in service.  In June 2015, VA received a private opinion from the Veteran's long-time orthopedist.  The private orthopedist opined that the Veteran's service-connected knee disabilities "are probably a contributing situation to the current situation with the back," and that "I think this is somewhat a cumulative effect and more than likely might have a relationship to the symptoms he has in the back."  Unfortunately, this opinion only offers a mere possibility that the back and service-connected knees may be related, so is not an actual opinion of any probative value.  See Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the United States Court of Appeals for Veterans Claims (Court) found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  For these reasons, the Board finds remand for a new VA back examination and opinion to be warranted.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received extensive private treatment for orthopedic disabilities from multiple health care providers.  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning the currently diagnosed low back/spinal disabilities, and if so, attempt to obtain these outstanding private treatment records.  


Accordingly, the issue of service connection for a low back disability (including as secondary to service-connected knee disabilities) is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any recent private treatment for any currently diagnosed low back/spinal disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Schedule the appropriate VA orthopedic/spine examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  The VA examiner should address whether the Veteran has a current diagnosis of lumbosacral spondylosis in addition to the previously diagnosed DDD.  If the VA examiner finds that the Veteran does not have lumbosacral spondylosis, the VA examiner should address the contrary private medical evidence of record.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed low back/spinal disability had its onset during a period of active service?

C)  Is it as likely as not (50 percent or higher degree of probability) that the service-connected knee disabilities caused a currently diagnosed low back/spinal disability, including as due to altered gait?

D)  Is it as likely as not (50 percent or higher degree of probability) that the service-connected knee disabilities aggravated (that is, permanently worsened in severity) a currently diagnosed low back/spinal disability, including as due to altered gait?

If it is the examiner's opinion that there is aggravation of a currently diagnosed low back/spinal disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then, readjudicate the issue of service connection for a low back disability, including as secondary to service-connected knee disabilities.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


